Case 3:16-cv-00393-TJC-JRK Document 106 Filed 07/29/19 Page 1 of 6 PagelD 4059

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
SARA UNDERWOOD,
Plaintiff,
Vv. Case No. 3:16-cv-394-J-32JRK
M.T. PRODUCTIONS IN
JACKSONVILLE, INC. d/b/a Thee
Officers Club,

Defendant.

 

VERDICT

We, the Jury, return the following verdict:

 

Section One - Violation of the Lanham Act, 15 U.S.C. § 1125(a):
False Advertising

1. Was M.T. Productions in Jacksonville, Inc.’s advertising featuring
Plaintiff Sara Underwood false or misleading? (Jf your answer is “Yes” to this
question, proceed to number 2; if, you answer “No,” then you do not need to
answer any more questions in this section and you should proceed to Section

Two)
ee Yes No

2. Did M.T. Productions in Jacksonville, Inc.’s advertising featuring
Plaintiff Sara Underwood deceive, or have the capacity to deceive, consumers?
Uf you answer “Yes,” proceed to number 3; if you answer “No,” then you do not
need to answer any more questions in this section and you should proceed to
Section Two)

_v¥ Yes ____No

 

 
Case 3:16-cv-00393-TJC-JRK Document 106 Filed 07/29/19 Page 2 of 6 PagelD 4060

a. Did M.T. Productions in Jacksonville, Inc.’s deceptive advertising
featuring Plaintiff Sara Underwood have a material effect on consumers’
purchasing decisions? (Jf your answer is “Yes” to this question, proceed to
number 4; if you answer “No,” then you do not need to answer any more questions
in this section and you should proceed to Section Two)

SA Yes ___No

4. Did the product or service misrepresented by M.T. Productions in
Jacksonville, Inc. affect or involve interstate commerce? (Jf your answer is “Yes”
to this question, proceed to number 5, if you answer “No,” then you do not need

to answer any more questions in this section and you should proceed to Section
Two)

_v Yes ____No

5. Did Plaintiff Sara Underwood suffer actual damages as a result of
M.T. Productions in Jacksonville, Inc.’s advertising featuring her image? (After
answering this question, proceed to number 6)

Yes ‘a No

 

If your answer is “Yes,” in what amount?

6. Was M.T. Productions in Jacksonville, Inc.’s conduct of using
Plaintiff Sara Underwood’s trademark willful and deliberate, was M.T.
Productions in Jacksonville, Inc. unjustly enriched, or is the award of M.T.
Productions in Jacksonville, Inc.’s profits necessary to deter future conduct?

Yes “No

 

 
Case 3:16-cv-00393-TJC-JRK Document 106 Filed 07/29/19 Page 3 of 6 PagelD 4061

 

 

 

If your answer is “Yes,” in what amount?

$

If you answered “No” for both questions 5 and 6, then proceed to number
7; if you answered “Yes” to either question or both, proceed to Section Two)

7. Even though Plaintiff Sara Underwood has not been awarded any
actual monetary damages or M.T. Productions in Jacksonville, Inc.’s profits, is
Plaintiff Sara Underwood entitled to nominal damages as a result of any of M.T.
Productions in Jacksonville, Inc.’s infringement of her trademark? (When you
have finished this question, proceed to Section Three)

rl Yes No

If your answer is “Yes,” in what amount?

$_Q500.00

Section Two - Violation of the Lanham Act, 15 U.S.C. § 1125(a):
False Endorsement

1. Does Plaintiff Sara Underwood have trademark rights in her name,
image, or likeness that is entitled to protection? (Uf your answer is “Yes” to this
question, proceed to number 2; if you answer “No,” then you do not need to answer
any more questions in this section and you should proceed to Section Three)

_ Jf Yes ____No

2. Has Plaintiff Sara Underwood proven by a preponderance of the
evidence that M.T. Productions in Jacksonville, Inc.’s use of her name, image,
or likeness in M.T. Productions in Jacksonville, Inc.’s advertisements was likely
to cause confusion among consumers as to the affiliation, connection, or
association between Sara Underwood and M.T. Productions in Jacksonville,
Inc., or as to Sara Underwood’s sponsorship or approval of M.T. Productions in
Jacksonville, Inc.? Uf your answer is “Yes” to this question, proceed to number 8;

 
Case 3:16-cv-00393-TJC-JRK Document 106 Filed 07/29/19 Page 4 of 6 PagelD 4062

section and you should proceed to Section Three)

af Ves ____No

answering this question, proceed to number 4)

Yes af No

 

If your answer is “Yes,” in what amount?

Jacksonville, Inc.’s profits necessary to deter future conduct?

___Yes _ANo

If yes, in what amount?

$

5; if you answered “Yes” to either question or both, proceed to Section Three)

have finished this question, proceed to Section Three)

VA Yes ____No

 

 

if you answer “No,” then you do not need to answer any more questions in this

3. Did Plaintiff Sara Underwood suffer any actual damages as a result
of the M.T. Productions in Jacksonville, Inc.’s use of her trademark? (After

4, Was M.T. Productions in Jacksonville, Inc.’s conduct of using
Plaintiff Sara Underwood’s trademark willful and deliberate, M.T. Productions
in Jacksonville, Inc. unjustly enriched, or is the award of M.T. Productions in

If you answered “No” for both questions 3 and 4, then proceed to number

5. Even though Plaintiff Sara Underwood has not been awarded any
actual monetary damages or M.T. Productions in Jacksonville, Inc.’s profits, is
Plaintiff Sara Underwood entitled to nominal damages as a result of M.T.
Productions in Jacksonville, Inc.’s infringement of her trademark? (When you

 
Case 3:16-cv-00393-TJC-JRK Document 106 Filed 07/29/19 Page 5 of 6 PageID 4063

If your answer is “Yes,” in what amount?

$_@ SOD. 00
Section Three - Violation of Fla. Stat. § 540.08 and
Common Law: Misappropriation of Name or Likeness

1. The Court has found as a matter of law that M.T. Productions in
Jacksonville, Inc. is liable for unauthorized misappropriation of Plaintiff Sara
Underwood's image. Thus, you will only consider the issue of damages. What is
the amount of damages that should be awarded to Plaintiff Sara Underwood for
the misappropriation of her image?

Actual Damages (excluding a reasonable royalty):

$ GB

Reasonable Royalty:

$3, 0Db. OO
Section Four - Unjust Enrichment

1. Was M.T. Productions in Jacksonville, Inc. unjustly enriched from
using Plaintiff Sara Underwood’s image?

Yes we No

If yes, in what amount has M.T. Productions in Jacksonville, Inc. been
unjustly enriched that should be returned to Plaintiff Sara Underwood?

 

 
Case 3:16-cv-00393-TJC-JRK Document 106 Filed 07/29/19 Page 6 of 6 PagelD 4064

After answering this question, the foreperson should sign and date this
verdict form, and you should proceed to any remaining verdict forms.

SO SAY WE ALL this QQ“day of July, 2019.

 

Foreperson

 

 

 
